Citation Nr: 1127821	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  09-40 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing is associated with the claims file.

The RO denied service connection for tinnitus on the merits, and denied the Veteran's application to reopen the previously denied service connection claim for bilateral hearing loss.  The Board observes that the RO subsequently reopened the claim for bilateral hearing loss and denied it on the merits in an August 2009 Statement of the Case.  However, the issue of whether new and material evidence has been received is a threshold question in any case involving a previously denied claim, which must be determined by the Board upon de novo review.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

As discussed below, the Board finds that new and material evidence has been received sufficient to reopen the previously denied service connection claim.  However, the issues of whether service connection is warranted for bilateral hearing loss, on the merits, as well as service connection for tinnitus, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial service connection claim for bilateral hearing loss was denied in an October 2006 rating decision, he was notified of such denial and his appellate rights, and he did not file a timely appeal.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the claim for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The October 2006 denial of the Veteran's service connection claim for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006 & 2010). 

2.  New and material evidence has been received sufficient to reopen the previously denied claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the Board's decision herein to reopen the previously denied service connection claim for bilateral hearing loss is completely favorable, no further action is required to comply with such provisions in this regard.  

The Veteran's service connection claim for hearing loss was initially denied in an October 2006 rating decision, based on a determination that the evidence of record failed to establish a hearing loss disability during service, hearing loss to a compensable degree within one year after separation from service, or a nexus between current hearing loss and service.  As the Veteran was notified of the adverse decision and did not appeal, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006 & 2010).

In September 2008, the Veteran applied to reopen his previously denied claim.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received sufficient to reopen such claim.  38 U.S.C.A. § 5108.  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial includes statements by the Veteran as to the onset of his hearing loss during service, recent VA treatment records and audiograms, an audiogram from a private employer dated in May 1968, a VA audiological examination and opinion, and the Veteran's testimony that a private provider indicated that his current hearing loss may be related to his in-service military noise exposure.  The Board notes that the Veteran is competent to report observable symptoms such as hearing difficulties and ringing in the ears, as well as what his provider told him about his condition.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran had previously reported an onset of hearing loss during service, the remaining evidence was not previously considered by agency decisionmakers.  Further, all of this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether his current hearing loss developed during or as a result of service.  When presumed credible, such evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim for bilateral hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

	
ORDER

New and material evidence having been received, the Veteran's service connection claim for bilateral hearing loss is reopened.


REMAND

Further development is necessary for a fair adjudication of the Veteran's service connection claim for tinnitus, as well as the merits of his claim for bilateral hearing loss.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, there is an indication that pertinent treatment records may remain outstanding.  In particular, the Veteran testified during the October 2010 hearing that he received both VA and private treatment for his hearing disabilities, and that a private provider told him that such conditions may be related to his inservice noise exposure.  The Veteran specifically identified treatment by Dr. H.C. and by Tulsa Otolaryngology in a May 2006 statement.  While the evidence includes an April 2006 audiogram from Dr. H.C., it is unclear if there are any other pertinent records from this provider.  Further, it does not appear that any records have been requested or obtained from Tulsa Otolaryngology.  In addition, the most recent VA treatment records are dated in December 2008, and it appears that the Veteran has continued to receive VA treatment since that time.  

As such, upon remand, the Veteran should be requested to identify all VA and private treatment for any symptoms of hearing loss or tinnitus since separation from service in June 1966, and to complete the appropriate authorization for any non-VA provider.  Appropriate requests should be made to obtain any identified, outstanding treatment records, specifically to include any VA treatment records dated from December 2008 forward, as well as any records from Dr. H.C. and Tulsa Otolaryngology.  If any such records are unavailable after making reasonable efforts, the Veteran should be notified and allowed an opportunity to provide the missing records, in accordance with 38 C.F.R. § 3.159(c)&(e).  

VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Accordingly, after all identified, available treatment records have been associated with the claims file, if the medical professional who conducted the January 2009 VA examination is available, the entire claims file should be forwarded to her for an addendum opinion as to the etiology of the Veteran's current bilateral hearing loss and tinnitus.  If the previous examiner is not available, the Veteran should be scheduled for another VA examination concerning his claimed disabilities for an etiological opinion.  All lay and medical evidence should be considered, and a complete rationale must be provided for any opinion offered.  For example, the examiner should consider the circumstances and extent of all service and civilian noise exposure, any audiograms or treatment for hearing difficulties during or after service, and any other medical opinions of record concerning the cause of the Veteran's disabilities.  
 
With regard to lay evidence, the Veteran asserts that his current bilateral hearing loss and tinnitus are the result of loud noise exposure while serving as a mechanic on the flight line during military service from 1962 to 1966 with inadequate hearing protection.  He states that he helped launch aircraft on the U.S.S. Midway from May 1962 to March 1966, and he also worked on the flight line answering phones to notify pilots from at Moffett Airfield from March 1966 through June 1966.  The Veteran testified that he would stand a few feet from airplanes when they took off and landed without always having adequate hearing protection, and that he stood underneath the aircraft to hear the phones and could not wear hearing protection at those times.  He stated that he was exposed to loud noise on the U.S.S. Midway every hour for usually seven days a week over the course of several years.  

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) confirms that he served on the U.S.S. Midway and at Moffett Field, and his military occupational specialty was related to the occupation of maintenance mechanic.  As such, the agency of original jurisdiction (AOJ) has conceded some degree of acoustic trauma during military service, as this would be consistent with the Veteran's duties.

The Veteran testified that he first noticed hearing difficulties while working at Moffett Field during service in 1966, as he had trouble hearing the phones to call pilots for their flights.  The Veteran further states that he first had ringing in the ears after coming down from the flight deck and taking off the hearing protectors, but the ringing would go away, and it began to last longer and then eventually became constant.  In addition, the Veteran asserts that he had slight hearing loss at 4000 Hertz upon separation from service in June 1996, and prior to beginning his employment with a private airline, as shown by a May 1968 audiogram.  

The Veteran admits that he had post-service noise exposure working for private aircraft and airline companies, but he asserts that he did not have much significant noise exposure and that he wore hearing protection during such employment.  The Veteran testified that he worked in a tin mill at one aircraft company, then installing and removing aircraft engines at a second aircraft company, with occasional trips to the runway using hearing protection.  The Veteran then worked for a private airline from 1968 through 1998.  He described his duties as working in the hydraulic shop, the hangar, the valve shop, the upholstery shop, and in inspections.  He stated that there was not very much noise in these positions.  The Veteran believes that, while his post-service employment may have increased his hearing difficulties, his hearing loss and tinnitus both began during military service.  Although the Veteran denied any recreational noise exposure during the January 2009 VA examination, he testified in October 2010 that he hadn't hunted in "many years."  

Concerning medical evidence, the January 2009 VA examiner opined that the Veteran's current hearing loss is not due to military noise exposure, that the tinnitus was as likely as not associated with the hearing loss, and that she could not offer an opinion as to the etiology of the Veteran's tinnitus without resorting to speculation.  The Veteran testified in October 2010 that a private provider told him that his current hearing difficulties could be due to his military noise exposure, or they could be due to something else.  In addition, the Veteran's representative referred to the Merck Manual 16th Edition, Section 16, Chapter 210, for the proposition that individuals vary greatly in susceptibility to noise-induced hearing loss, and nearly everyone will lose some hearing if exposed to sufficiently intense noise for an adequate time.  The Veteran and his representative assert that aircraft engines are sufficiently intense noise, and multiple years of exposure is an adequate time to cause hearing loss.  

Development and adjudication upon remand should reflect consideration of the competency and sufficiency of certain lay evidence.  In particular, the Veteran is competent to testify the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the Veteran is competent to testify as to the timing of the observable symptoms of his claimed disabilities, as well as to receipt of medical treatment and what his providers told him about his conditions.  Layno, 6 Vet. App. at 469-71; Jandreau, 492 F.3d at 1376-77.  Further, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The Board and the AOJ, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the Veteran to identify any providers who have treated him since separation from service for any symptoms of hearing loss or tinnitus; and to complete an authorization and release (VA Form 21-4142) for each non-VA provider, to include Dr. C.H. and Tulsa Otolaryngology, as identified in May 2006.  After obtaining the necessary authorizations, request copies of any outstanding treatment records, including but not limited to any records from Dr. C.H. and Tulsa Otolaryngology, as well as any VA treatment records dated from December 2008 forward.  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

2.  After completing the above-described development, if the individual who conducted the January 2009 VA examination is available, the claims file should be forwarded to her for an addendum opinion as to the etiology of the Veteran's current bilateral hearing loss and tinnitus.  If the previous examiner is not available, the Veteran should be scheduled for another VA examination concerning his claimed disabilities.  For either an addendum report or new examination, the entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  

The examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's current bilateral hearing loss and/or tinnitus was incurred or aggravated as a rest of his military noise exposure.  In particular, the examiner should state whether such disabilities first began during service, or manifested to a degree of at least 10 percent within one year following separation from service in June 1966.  The examiner should consider all lay and medical evidence of record, including but not limited to the evidence summarized above, in the body of this remand.  For example, consideration should be given to the circumstances and extent of inservice and other noise exposure, any audiograms or treatment during or after service, and any other medical opinions of record concerning the cause of the Veteran's disabilities.  

A complete rationale must be provided for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the addendum or report and explain why a non-speculative opinion cannot be offered.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


